epee ~ vor ee * seresonrestareetiigentt eatssesntceacnn Mt oe snuinnengas te
-* eee ~ inne ATION - ~ mene = co »
ae eno Tre nae scone

, Case 2:21-cv-00989-KJM-AC Document 1 Filed 06/03/21 Page 1 of 19

pop ge _ i é |
L Lhe ‘Ai pKICEt J hes, SR f 1513382

 

 

 

 

a and Prisoner/Booking Number :,
Sci witife Cove TiAl : FILED
| OS) 7 SfKeefL JUN 03 2021
Mailing Address LF ) TS y) Zf a .
! sap Ahi TS ‘SERA
DEPUTY CLERK

 

 

( (Failure to notify the Court of your change of address may result in dismissal of this action.)
O Cin epuened” (Li A Aniefe
co : Whe Navi e€ Ngee; SR pe fo cep

| IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA 4

ld ie VEC SIGS la]
VEE ‘76 BIE be if dr),
Nhe Whe CE WHILE C- CK, es Ore fad 2 er Es

-~

 

 

   

 

 

 

 

 

 

(Full Name of Plaintiff) Plaintiff, G CVS W/).. ;
ek 7 ON
v. (ie lid ta tortie ) CASENO. Didl-ey-OFR%-AC (PC |
a Soft 4 rf AYE NV: LUGE (To be supplied by the Clerk)
(Full Name of Defendant) , ) i
yAviAndd Sav fez. ,)
feictl, Tk ) CIVIL RIGHTS COMPLAINT ’
|) 3 Clune LyKe ) BY A PRISONER
) |
| (4) Mex. Wile? Ch Se Lin , )  ©Original Complaint
Defendant(s). ) (First Amended Complaint
Teck itihert are additional Defendants and altech page 1-A sting them CSecond Amended Com plajat : -
‘ feo
A. JURISDICTION a, Ly o
. 16 V3C849 3 4-S4
: 1. This Court has jurisdiction over il action pursuant to: wife S ji KOO fo ‘
| [428 U.S.C. § 1343(a); 42 U.S.C. § 1983

 

S.C. § 1331; Bivens v. Six Unknown Federal Narcotics A, ents, 403 USS. 388 8 (1971).

Porner: (2 :
LEE

SEC oo 199 5s ye
2.  Institution/city w ere violation occurred: _. SA CFE FE FE if. & Geyekemesf Td
f Pe SPV eo Gly, “erird AMT COM SYM
AGAIN VUCMULES J? wiper Dy Eee:
if Pepe yee) contyp fbi te U7 0
. 1 7 VINEV Din ee sce

“ fuck ES fe file COVE] * pte f pp
ere JC) fo

w onscetsferscat onions Ree.

  
  
 

 
    

Revised 3/15/2016

 

L AAS ag apeg w
Zh

    

 

  
oe aq
i
VO

W hl cv-00989-KJM-AC enfe < Filed 06/03/21 Page 2 of 19

RAKE. FZ AGtvif 2 tre

La
NIELS IL wih a G/ TIMES 7S ere SEE Ves LEO Ep a

siya See. OF “i His [5 Ly $Oret le. ChyDQIC/
(0), Yeble, [fH , Sepp L © refevclia! ppeiifiier

HEE 88) "ATI WNIE SE fe es SVEH Ww 4H Loh Nido
CHASTE. OF 1+ pis £6 chy CIIAALL LET ..

@). 4y. ISHER, LT: HerefL, ae, ule oefcbay pacfiesée

a HER «ET Af Al Five (S fbithegnivtel 0 AP EE, ae

 

YM MED TR ter fUEL Gf ff retAAd _othate (13

\/ ‘, MW Llane Mop aesef fe veferscluiy geil ive =
PIEVE EL? AAT Al CSS KeEcen CVE tee Ae frre Vlg -E CYZies 7,

\ OR it fIE eb OU C4 ACI LENS “

  

SA CKEAN len} b, “B CoVEKViyntie cory -
Al

B- LV 7Jévn SEE WUAES - SAcKhAVIE LL frcrud Abbicalefes fore

i
I
|| Ct DP VIVE VT (669 FCEJLE Vs) AAT AFT | TIME f=. CEw"D SVEN hi ter

Libel PULA WAL CAL LAC LEA. .

eee eee EI

 

 

 

VU

N G0), Avge Ffeede, Pela. A SEWFEr TELL
— {AVE KG ih CALI E04 TDG beef] ievifieg HERE) AT AW FINE
(SS LE SUG wn Avi liad VidAe eA COLL. |

De _& ler ZAOVE MARIE.

 

ffoner 24f Di é SW Tenn of Ste

 

LE EE CWT nweYierr -/EPRE] +7 AL A 7? S KEwg svéd (+7 Afro
Liktich aL, yaar TET OR jt Hébe fe bet IACI

 

 

pone sae fer nen

U@®. Auyndla < CAVICHEZ ~ AYE Ta —f/ eters se

 

 

DE ELEM MIEGIJ CCK ffEVE 47 AT All 7707 [Leg Sve
ible tA Ad Lf COA CTE] DR tne 1 de lflhr eral Tad CET
' &). pak, seal, Ss oe facil Tel. Comte ; SAE
A Def Evry CLA Wwlevifion Hevgt! AT AKIIINE ANS BEG S vest wr fue
| pert Chat Ayes ZED LH. pe ples le fpr terial. Bye ETD .

ip, Alecate we 0. Agferwlin. Sacwimievife
[Bg EVYTatyf MEL VE 7 HELENE? vty ttf (Te fs OOF" Se vecT fF FPF

‘ Lt Li To Vicheal capacily l. WES

 

searmrr es

senor

Lead Peblie boberclere.

 

AL So
SEE (ERE: DAVIES, ISA UY9F TS.NE. S2le, PAM. CAS, ze) £1GI2 WS. ALP LEXIS 9 >

 

 

 

Sh Chive Leal Mela t s' Lmeve Essay"

ste cased: SO

depen ae

 

 

“Ek Le G6, Abi ce and Likes ts” Sf ikey. 2.KEY, f.

 

pot.

"L be JER PEPLEVIC?. aifel fv EX , Ss Kifaliers: _—
th? Zhe

 

 

SEP Oe eA 17 Jove, 1°76 V. WSELER, ZY FANE PIS, 7 A Za
anericn Cold f pw sted MED vbthenlt, Ib le NY LT6, ZEA, 2b NE ad 123

C LA) ee |

Sa ee
Serene *

 

Tet nat tem magma RE Th EE
j ace ore TE PO ™ »

vr i. ‘ arti ow
pinepeE  NTES
een

 

osname en aN

aa Case 2:21-cv-00989-KJM-AC Document 1 Filed 06/03/21 Page 3 of 19

ppt nh Aaah tn tr

B. DEFENDANTS
1. Name of first Defendant: 2/17 _ AWE WGI E
| eZ
'

 

 

 

 

 

 

 

 

The first Defendant-is employed as:
Bey yl BIPPEY] ATTerver at Ste wetey sere, DAOSfl et Filén \
(Position and Title) “inctitution)
* 2. Name of second Defendant: Awl nda. SAVICGHEZ._. The second Defendant is is pope Df
eG LIDIA alee vey at Spep2T vie ©, DAG SD
’ (Position and Title) (Institution)
. Name ofhird Defefidant: LUKE . The third Defendant is employed as:
nay, aah fachllyY Connie a SdeKa pete Cove {fA
(Position and Title) (Instituefon)
vor ourth UUetendant: Mexanglere x. Ade ri ¢+¢7_. The fourth ED ef pret j
t feblie hefevicle re at Soepnvierife, cel f end] |
(Position and Title) (Institution) "

If you name more than four Defendants, answer the questions listed above for each additional Defendant on a separate page.

 

C. PREVIOUS LAWSUITS

 

 

1. Have you filed any other lawsuits while you were a prisoner? Ws L) No '
2. If yes, how many lawsuits have you filed? 3 . Describe the previous lawsuits . .
a. First prior lawsuit: ;
1. Parties: WKY WW Vier. 44 bles, SK. v. Dave l Leland CLAP.
2. Court and case number: < V- 0/5 §/ (MicE CKD) Po
3. Result: (Was the case dismiss

 

? Was it appealed? Is it still pending?) “7777S <a7S€ / s

EME t Lee lee ce ta

A
“Sel flenwiev J Livy, eerg* AL Ith S TPM . |

 

 

 

 

eee a Wn MAHAR nk am

   

b. Second prior lawsuit:

 

   

 

 

  
 
 

 

 

 

\

THE Lid foovw (ys poet / te f7 FHIE

1. Patties: We Wlveice Whiles. se, y, TATE FAL areeiAd |
2. Court and case number: CV/3-24Z9 DAW S) [>
3. Result: (Was the case dismissed? Was wy appealed? Is it still pending?) 7/« CCU ee i :
1vo 2 ¢(. ALE rie] Ach hes sug ef fiw Coniywhiuifs . 43

. KEIR fypgqvet. Corr (MAE CLF i"

c. Third prior wsuit: (Lak OI, if AV fKeefLe of THE A
1. ies: PEM AVI NhLes;. Sf SLES LEV CEG ‘
2. Court and case number: © V/¥-/OL2 SAAS) :

3.

 

a (Was the case,dismissed? Was it appealed? Is it still pending?) Lie < <é ef cifet
Avtigh Ley Esiped, 1 rib) Adlaegs
Cfitn)

KACK ETT FFCWT,
If you filed more thgzf three lawsuits, answer the questions listed above fo

 
 
 
 
  

PLT ~~

 
 

 

 

Case 2:21-cv-00989-KJM-AC Document1 Filed 06/03/21 Page 4 of 19 \

, . D. CAUSE OF ACTION ae
4 S/

ae a CCAIMT YT Ch, dict ha

1. State the constitutional or thy federal civil right that was violated:
Mend agen! tfafect.

 

2. Claim I. Identify the issue involved. Check only one. State additional issues in separate claims.
[] Basic necessities C] Mail L] Access to the court L] Medical care

L] Disciplinary proceedings (J Property CL] Exercise of religion

LY, ia
LI Excessive force by an officer [_] Threat to safety M otner: Aickt eZ f 1Z4 ect
CON STVRAGI-, (Ae
3. Supporting Facts. State as briefly as possible the FACTS supporting Claim I. Describe exactly what each
Defendant did or did not do that violated your rights. State the facts clearly in your own words without citing legal

    

 

 

 

 

* authority or arguments. -
. EH MEE, ALE LAPCMELE. Lei rie yal Wma Aferre's (Ss 4 nuytn Aipece Zit gtt ——
i erbercenney Beh Dt cucdent LMI fat ckE eeyigtel py AN ut fis np td if E te ) AOL,
Ticrypiel ria ELH ce evetud =, Lb ivenried at [EL « ssh DysKeaweti-a .
‘ WE ESfabL, SHE Liv, Khitn pig eh Lite vit Ap iter 5 aed forttiiig Je Ad Ye weyers °
SHEN: fotliete Fe FRI Eri yALNESS, ecco, Et Ktrt Sér77 éle; g bene Set#1 MALE:

 
 
   

Op ef Eta / oe = FLAS Al yewset by
ste fei, Delis bi Pore Apperver Wegner
xe tid teeny vo faksé decy cifiivil” \
i oat f -

cele Le peed Ce pepee Friend cops Af nev, folsont Life Jot Et yp Me
ZE wees Exper Foye Fg tL op, Begwe f RI, THs Qivcipal belie, if Jewert
tel ie cctehetet FE 6 tLe Cours rs SHECL, ZL. Ae aA tf oe. eord flas C¢ vspoitec! ; fe OLOAE KE 7e

‘ . a

 
 
  

 

 

 

 

 

faa siths Seei/ Zé vc itp Ll SLPLESE PE feb A JME (ivrerpa lL
afer] heres A lew bel per tpdch: sfmre] et ww SAMCHEZ 7?

i vio Life pb Se seed (YO dyriety Je be freee fren’ Ceye wel pwswt—- , |
purrs = nb TF Ltt NIE AVE [080 COE ST FOG? . DP Pbofeer a WLAN Er! . C2 vse va)
_ 4, Injury. Stgte how you were injured by the si or inactions of the Defendant(s).

| LOE 7s uf Lert Ae Lyf tf, tices ze Lf filtlesbe f

  

cll Sees x” i feewidf

   

   

AEE Citi 1OL-#- LO

5. Administrative Remedies: ok
‘ a. Arethere any administrative remedies (grievance procedures or administrative appeals) available at your

‘ institution? Ll Yes [No | |
b. Did you submit a request for administrative relief on Claim I? . Ll Yes [UNo
c. Did you appeal your request for relief on Claim I to the highest level? Llyes LNo , i

d. If you did not submit or appeal a request for administrative relief at any level, Oey explain why you
did not. #4456 anllcevs paycdtevus ase geyeromn ier ffrecage te fresp §

bite kcl Te be Adltebss Fe AI Aer Zen...

3

   

 
LUA f - Z £ FO hn

i etrictd SAVIG, é Curl ae Ont Ss rec
caf Sapa ones BoM A Olek { peadeiey, Sages ze
Oe feigt he LLP tte} TOR LOL Tee Vd higegl “a

nee
F see es femelle © Cube Oe CORI aur S//P- OP -
COU Or JR, #E v/22 2425 Wid 7b 2) BOF =)
"Conn eee) Pi steven DEKALA Ti TUNG E Gey Ae v'L rT.

[eras Hen tsaspansagensen

 

 

/ | eS Je KLE rf WA 76 THE RESET, Sear” of TR ed
Z | Wage. ters pet A connote Ceomiferch dirty Nias ptf Sityg tp
z [xepi7e THe ae Ff A CAVSE Sf iJ itr, Lf nw $7

 

YU Cer fe? Kg AS. 7OTEV ATE Dif ter7 = Ze CELIO E VOTE GF fLCST a <=

Ze Defer tid tf stlf Lo VEE Steer gue La Le ha Le

 

 

a \ a7 ARE pike As TE BIS] fle SIO“Y” Suggés] eit
—

 

= ae -
\ CY [Lew ke Y pe ELIF, Sve MCW IF 1S AIG Ur fr WR FE
Le 4 Kegte Tit ylyoe swig j,ZQWIS” Jt bE SUhyj ec) 76 The Fx poten £E

 

-/ GL Dis COVER” Awe Coripvtd Pris peep SOC SLI. Ve LAC,

 

 

Lo ,—__\ ys 5
s 252. Va Sel (LO8, ZIV G4! CV ZLOl/ j

 

 

 

 

 

. _. —- Lf
7 Lr NibVE YW. NEW FRR CUE PEP) Ff SOE. SERNV-, SSO VS.
J OS §) £9/,9§ Sef 2g Sez. &f. 2d b11/(U S./97D,
b Ober GEES S71 CLV CHE Cu sL en? S il YSAGES Vie STIS27
/ (CAUSE g LE, QOERENSS Etef tei a ee PISCE LE a
OG ALO DEet (EEO

   

 

 

 

/ / [PACT ECE 7 SLATE Lh! Ce tril =, . AMPH
Jz TR Ve Lhe, SVC FFAG Ere = € Sf fietAL* ce CARA?
LE Sb LEV VULELY, | Bed well sl flidl 4s Pe consi Tift

 

 

 

/2 Cu ser AT YH [lO fee f Lee MSG SASS
-

 

/ “f ; Rye a

 

Cra [PCHER v- Fi ARTF COurY EE, 227 Let SYICTM Ce 2ee2),

— THe A} gipteu phidl Ackiww.rlled gel THdf prieriétft vercesssfaf ufrerrdl
lle Wal) ci ES GE CVUSJtHIES CoUule b& HU Pike OE SOM? =. ~

 

1) 007 EXP PES ES PEC EF Sear, G71 &F Gf trReeEA, LAIVSES 4
/ 7 Cees; /e frevel. PYM sf tert, ‘@). Zl a tele steric LPAI CE

 

 

/ § THAT, AVATAMCGL! pr AAJA ERI ZEA Fo ELT Jew LAA CFE

 

i, EXf PE EE EPIOPT ETF LAL F207 EF TE SO PLERDVCTTE SIH
! / OL STL ef As Jté consfi fife A CUP ¢er7 th Vv SAGE’ wif Jie

 

IC FORCE of LAW|Y CRO). At MMEGATCD JHAT JHE CDTi ef AL

 

 

/ 44 WREST AS C74 VSET PPS ~F Joere SOeF Zyfer JHE ft fees ~—
Z Wiss Wa Auf Heyer] ye CA AT bé S GS)

 

Vn He Pn fin see yy ctllitltet (49 See JEST. =, ZLOF)
W De FRINE Cf. 4 Gulls Ltd pe pnA0nlET , D (tet feds Covéeneigeif Shc ec cad. +

 

£8 | enn Liabrlitin feve COV, AWA LAGES seine te Veter a cond

 

DOES ptf yrelife. Seely CFA Sled, SPACE Fe
CC ewSfrpefrcerdl Lo GET Sof 4p _4 MEA Strid bole {QEUZSCLT,

Se

  

 

weld HIVE Kiftror... [se SC DER. Hifle AK, HY SF 777

 

 

LIM TF FI S~ _ Ales SEE Uni fecf ‘S Tak s V. We YRS Co few ti 0, 75V U.S.
G2, G7, CS, S3, S, Cr 27h, TTL, td @19..... Diliythe y. PERKS Avg TRAVECEIR. p01.

 

COV CLARE OC SJé yet upeirs CG. CUper - MIE ee aan
B.C. S.Ds MLKG BIL, Seppe, Ge.

 

PRY PRA IRQS AX
Be [SATS Ut

 

 

Z|
a aan
“| (2A)

 
Case 2:21-cv-00989-KJM-AC Document1 Filed 06/03/21 Page 6 of 19

 

i Suc fer cy if, Difref. AL) Fesewres— Ssh Rese 4

 

ae Ve AK EI EL EK. iS LO0EZA LAE AeP“p DIP RLEf AY 7 VOPeIIEL

 

i rip eo Swit ctl Z- wi SAI SHEL if f- DEPARTATSY. tit
i Sac feblic Lee EV LEE FfAS al COM YA LEEL eA f44 ~

 

 

—_— ——__

[CDce Ada MU Tye cen Mid We (kK Cait ds CULE pb itd

 

 

 

Cty’ 7? Zz SLOT 3 SOLE VIE ZLBEVGT Fy

 

= CRT ai reve LeprAL SR; 77 = ea A. CAFS
LARDETEA Co NE Ll sent SLi fe (Pict r=)

 

Cy rt iLiL CORK c/o try wl cey "Deetel Celi MO

 

 

t= (86 €¢7 ALAMANCE CG MEME: Me (ect (fee Vv VE Hf Of EVE)

 

ISIS ey sysP

| a | |
ON Ale 7 LT <te7 fA OPE Ae eke Fo er LYLE ZO
ZO7Z/ i, ASE Met. LE Fe LAE "Side. Ek fe LEEW.

 

ae mennscyae ens

 

Lf 5 SLifes Wiiceke Sy Dayel Curkugl, y2" L. Llewrd sS

 

/7 \ 776 ALGER SY CU Ec? AT aan aaa <SPAUJE (PU SOL?,

 

SB 1 sd CLUE (EF iY © . ~ Dre WE é CWO Ltr aT “WT OfERED Vio Wika
{i i sew s Dove SLowivt SFRVWICES Wi. See

 

 

 

 

perenne eNTORTER ITI eras

 

[4 ‘Siegeyy esp Beck pen. yen © Dife! (trh-2) (f-Zb- 21)

 

 

 

 

pm S7ct (9 ~ Fe - 7 ——
fS S-/- 2/
/b - ™ On s <L2- ZOfOo JF whe pifer Leal Ey EASE

 

/7 LU J OK! Mt igh ya LLACTEE cl LT Quen, Z & UL EM er” ” er

&

 

/ 777 S CC/tv ES Mey Ce TF FO UE Syvyre Ffe FT fT —
5 CAfel SEK COWS fey Meg a, we L ikl it Ue bes

 

 

 

 

ia

[GF | ce Vsigve "fed Lt Lak hye eafecl Key0tef "Fe ge
DW \ Ae Le) a efit LUTE RF “Uf FE Ceo 5.
ef

 

N ct SHE LV WIT SS Wi ff 10 a GEM ThE Senta” i
Z/ \ CSc fiicstt. Cee el OILS, jefe vifoce tl Lad i

.
oe De De fey tel ote eLe Sf Off, VEVEM NI EICE VAVEL Leifuge <a”

 

TF CQLEAK. Kee Ss Slee” iin CULES LM EOS

 

 

 

4 a ye ao 7 HELE RFR &, =” "Fe Sf) f- EG JHE TRE Forte TRE a

 

 

 

LT LL LACK Mgttie] LE MULE a. MLE
eel = Co . =

LL L Dypefere7, MLM i@ Kg thr Mie NEM KOE! Abe! PERE.

 

 

 

Ze | SehRLR 7H + cies Vey Af po) S/R <f AT 7 CEE Eko Ma thegted

 

Boil i  SHCHEE WL PET MER. Fel zen7 ST. FP CSC?

 

—_— Ate SPP S SLR Lp 7k wpe fZ7 é A * vt i Ste An t ee? FG: bet,

 

 

f
and | CURR fii tke | Cos De sleep S ese. Sy IReS St:
i

OF fp"

nt!

 

 
Case 2:21-cv-00989-KJM-AC Document1 Filed 06/03/21 Page 7 of 19

 

 

L Lxc tL Afpesl € vite ‘CE fe. Pettit _y

poen?

| eee kee? wR VULEE, se LES WEGAL

 

 

VO) VEE OE TPF Eri SE A, PtP. S-/7-2OKO - Led ST
fitet CEAbF2L SLE VLY, E74 ck Ve rt? LU SAA IG

 

 

Labi ig. £4 é 7% Me we? pf Jei/

 

  

 

a? A Ci ESET TEWFEA 27ZS |
MBeLles YQ Oe Ctvesy *

 

 

Shene

 

\ C4 cer BAZ S/9- C/.. Lak St LA. Seif ae

 

{0

\Z& vt for D= COVERY p67 COVER re OL Pee

 

//

AIS Tor ,—-—— DD So JEP ee Ae RECS (A

 

/Z.

 COWINTEKEC AD Di Stloytene | L Li4 SYISLVE Co VW...

Mew’ Men Lifeen Life LUE C¢7 ALvvit

fonesdcetinearrarfin a ns

 

 

 

 

 

/Z | U7 Ae FRM COG [ret fre es x fo eile
_
4 T2606 CP EEA 7 © S77 PECL IE a ACKLWI TER fo
[4 Weel: LAYHAKK® (Died (F15- 2/) (G-2le~ 21) (9-"Be - 27)
J (S-7-Z273
f° U“MMKE CEeR RE < (aE CRF “ee a Co
/ bs DV EL. _~_ CHAK LIKI” 1S PVIEV pt 6-2 &; Gipedeg ert l vf

 

al

 

: SHE Above Sek er fe Bee Mens fLYl= L a6)
LS ‘DuveL Covel ar he 7S SHE KES Ce? hyp t a Toe WE thet ike

 

 

 

 

 

\ Sle re EL Lib SEE C< (2 RES RZ Zt Ze fo _&

mA [ite rte ES ni bits Pa ez
ARILA LEE Tie iig te fe Lela al

 

PUP CHE SS WwW Vf o7 “Maa Pou € eet a TALL evewe
EL? WIE Tile comfrey LAL cyl * Late Ke

 

 

KE: Lidl. - fikhlc LE fen rcle re “TS Tees FEE yp fk wah!

 

 

 

ZA Me  LESe te i Lee rn 708 BATES oo
SE, fev? perenne VE A Fe ny ef Loja Fi,
- :

 

Ae Ee La Alemu, yew Se Sent flue ty

 

OMNES SES SLIT hit SELLE? Te Sg

 

 

 

[P71E RR] 1 E— Lf P= LT GAR FATE WEY D pe
Litrriificrs puts Regu) Le thers

 

 

cs =...

 

Vi fase. Logit We Ue
("2- C af waz

 

 

 
a HESE pw pfey, ES 9 eEIgees 7° Keyore serif”
| EOE eg” ae

Lee STATE Cpe J ype C 25" We ‘Wit! ehs welude
Case ET Sed INEM Lge. EV OC OB2AL’ ise, shed *

   
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BA gtf vit "olde! eit, <n - Le ct

 

  

[2 “Neb CLEA IHG
ze fe SAY S PA CPA, CAL LEE/ | EE CETERE: (IRE

4} tr iflf sft]

 

 

 

 

BUZZ4

 

of
/ i
ZZ Wis se- -ciflec! Lblee Shih Lhep LECL 1 ttl” rr _BOEV9
J ¥ ALY / crews Hk fet MVEA S CFE - ef SS OFF VE
x ee (iat Lois = wee
ay DBeeur Ets Ta Te HE ee Ce ‘FE LIT FHA PE?
Tween ye fief Le Soe ¢ ress Z Ad. _.. Js atl <eous
= | Schlep 1 ibifer FE VEEP ets” ye “cy Ge File
Lo | AE SUK: a BOL EA_ GUL ay? “ Sg Spl CHENG Tia
| LL°S, EOP A “Wey Cr OE DI srr TH YLED ee CEN? BAT r)
| 7 of LPC (Lez 1ifiers"  WIVE Li GgAf iy I LEAL
x

   

 

A bho CFSE aa Fe TURK me LE ATRP 2 DE
LZ FY Ref sted JHE” LAS Gtts ae Lo. KES# Or?

Soe
AE, hid” Trek eEALE S wand bese" SO Le Lf
T pei a ET) Zoek el Ee ez JR FLT a ~

 

 

 

/& Viet LIF) UT, hte He ae — ye fol Ze FHE

2 | legal. Teles cB Cen et frre. Cry Os

[4 Dota Lwin icvedl = eictelees| LEY DONS fo.

(2 RECESIVE LUCE Gf BRT TE YU OT WRAY

 

 

IIfP Lie 12 C§& 7° KEEL” BENE, FA: yer |
Luke cee Lec! Sek oe EK, Lohse -.

 

Ee
eseeefe. _ EVIOCEL TL = :

 

 

 

 

CDCR ffreraLé Ste Diss Guns _

 

\ ste SM ALLMT OCU AVE SAe|e. pr Ore

 

TRAE F, pf oe A* - “tf! Cer? Viale 9 ef

 

TR ULES; SR Je LET y “GE ALLE;

 

[LEE Ae C2 UF ; LIT Ss TT

 

 

 

SEE ' (Keefe “EX VA aan FOS LEP NGF CE =7/9FS\..

 

| JAS? VU DALES STK a SIE TVS? GAG CHE OG 7H.

 

a
Je ETE fo 1 He, JCF. Be GES GPICI CWE TGES

 

KEL DG OM wtf * FELG or7 SS ;

 

 

ee

 

 

 

THE VECE (FE

 

 

en a — J

 
 

  

Case 2:21-cv- 00989- KJM- AC Document 1 Filed 06/03/21 Page 9 of 19

 

 

  
 

 

CLAIM II Ij.
1. State the constitutional or other iperal civil right that was violated: f Tf - ft: a CO Ab i f- fll)
| | Wikdae La Le: . .

2. Claim II. Identify the issue involved. ck only one. State additional issues in separate claims.
' LI Basic necessities Mail LJ Access to the court L] Medical care

LI Disciplinary proceedings LJ Property L) Exercise of religion L] Retaljation

’ C Excessive force by an officer C] Threat to safety [A Other: Lipee. bf eK. fete Le Sf Ae
' “/

3. Supporting Facts. State as briefly as possible the FACTS supporting Claim II. Describe exactly what each
‘ Defendant did or did not do that violated your rights. State the facts clearly in your own words without citing legal
ty or ar ents.

I Laci Le ce /, een mimderetlupere « wee. sere f Mey tly tof itl t&et Seven"
Eee Lee." we cepeve 6 The cv Sc ! 2 /

Vite ptf ete) Saeko DEL tele] 2 eb f cre: (ewe tag ius Serie el”

trled pe Atdeguililel peur pig pete yf SE LLCS. Svbortertle < CONE! KE
| €v gel ¢+* thet, ULL eavafri be ef At (AUp = yp vifecl ote Lote Ete we AL evrct “f*
. itt dp wilt AGL: [RE¢LESASK Di sfée fh Avg ved ¢fipels sphect Zan,
iw ug of fut yrolifecrs =] “hi pihihe Le AD Ze ea) ML
ee Loevig f Fe ee; en yale LEE s Ye Recagthnfve 4 Ker sorrghole WA MSEC GELE
FISD of PLA Deed anid Le wey tthe Pte tlie f= etl ey s[egs= Le

a J SO 1ge MSV er? - SrersSi? Lectin Lage, = of ern AL ES. ~
| er 23 LOY) 2 Fees Med Leg Cora 4 : He Lie L240? of atbif’« peru!
: Cgiwpedirig fei Sfibtre phefour be pes (peta Tov Mn ff Cefiye elsssfricteé
\¥ Z d. Cevty Meee LZ Lev, Seen wit) And Aexrdtr C. Adtwl is, (td

 
 

eet
et

 

 

 

  
 
  

, : L cerficlerfid rial Z feergytcl (Rb Tilt "Gpife:

c. ~ ff “epee ed? Che LbEV? AMkoyrich Sick Tots GOA OLD de aw eas VAEAA2
lor? "cra tr Dnt wprrpiysineéss eviye lespy Bd Lig rite. pice cfoige Lifted fr
' ttffe a Led ices tere Lege Sttig LUE Ceebitey tl AYU fJOF 4 Lies west ef€. ARH 7

teensiences a

 
   
  

  
  
  

 

 

Gir Fre 4S ye L4ZE ST <P Fe 9 $F ree Ll bbe Fre Gere feel ct LS f m |
‘ 4. Injury. State-how you were injured by the actions cist of the Defendant(s). (= EF 4} ..74-
Tryp? suf ‘etl we Lg pl Liwifedt 90 L[FekhicceLegrceil 7 Fess” DeOKEs Sin!

Lriifier, VME S AEE Letty? of y Jf. cer TI fecie of crevel tri’ ve suid.
\ feet SH, "ADUETI.-— LARAVIOLAL

5. Administrative Remedies. . ao
a. Arethere any administrative remedies (grievance procedures or administrative appeals) Wee at your '
S

institution? LJ No
b. Did you submit a request for administrative relief on Claim II? Py ; LINo
c. Did you appeal your request for relief on Claim II to the highest level? Yes LINo || |
| d. a you aad not submit or appeal a request for administrative relief at any level, briefly explain why you

 

 

 

 

 
Case 2:21-cv-00980-K wc pein 1 Filed 06/03/21 Page 10 of 19

 

 
 

 

    
      

 

 

 

   

 

 

 

 

 

é- —j— : aoe Zz 7s —o es .
f 2 Me tif x ver free Cow OV EL  teAL._» JE AP
Z LIKE Zur su fl, Co. . 2 TbeK THE fi tsOtw sihfve
eC. L_. SEripee pl Ye’ Cf Fé) Zu, El ef Ake”
—_\ Z La ff 7 Se “Ty Lop Lo _
\oFe Lo COG IREVYN AG EU fF rRENT JHE SAE TRG Lf Cher
4 weeth 6S A Con chee pril Copel sty bev? Ce LPI. .
—_ LT VOOUPVE CTI CA JE*LSE HIS EA PIE? NAL KLONT SUE Sere
t aly. =f . {> ee
Le FATA NICO CLAGIE Tt; AAA Lt LEV A CPLR? CCFC. . =
THe Niel (eeni Syke! SOR KES St0I9SE AdIS Peewyfer) td _
_—3 COLr eA ct LELKE, ET YAS CLES! VAIS Is SUPERS gest s>Ee/f NAXMCIE/ (IFS

 

 

2 4 ZL LO ~
LL NOME ZO Aid JP. Ss. f0 SHER, Gaye fs USES OF. ,

 

Lae life center Luft... 68 ABS Crt :

 

 

§ Tins "“ScHEente
q AO SAAN, PORTER TET $F Lef BOF P78 ( +A A(N C)\/AFY),

= — = en ff :
Oh Ue TIEYo SUPER W SCRE GD PL ERLELPEE YP fA fT
LPH BY by? f. Sv beatviafes 1 scopy Wl wk Ct cay sApve

 

/ / “ [7 CJ OPE wa FE COM SY Jif (eeg4d... 17 VKIES._. Uf SUPER! SOK ~

 

wee ft — eo L. ge 2
/7 CC ory LE*VE LA 67179 fle? “er fe ACL Sf ove CUMTERS LCT UMM FEA
(Mb Ses, Hipeyere, Reyes 4 rdleperioleif Basie fere Lois

 

/Z (ME EFFFIER CAS BEORERAIE FE” (AA f f6 REY] Ere IE EF

 

> oy Sh a LL. = : ~- Lo =f
/ Lf (47 JHE Cer Sf'f GPE EMS of / LEYISIVE COMA CS of /7rs SYBOCKREUISYSE 5,

 

 

/ " eH Safe Corr S*, Por GEAR ALY Z: SP ET 77 = FATE a7 7p
~ of Lite Kéyf(le 7t he stevit th) Glerie pete stve = Ht s€s,, (FLL AVL

 

fio Lf ET > Aghiis| wRetstriAble Steeles Aid SEIZURES SHU!

 

- =f uw f') wg f PO gg ye
vief LEC LELY ET 4 PETS [LV {$>$Y F MME GES Arid Splee) ft0W ffs

/ 7 IPL DEIIE” Feu”  Seersifive A hes ep peleri~ Leg-tl aecuritr i

 

/ 5 v vile f ME SEIZE CH wf Oe] Pee RE CESS Sf. PAW) Alri fee

)

 

~ : soy: LL x s = menage me ype
/ GF AR IE a CVE? e+ ey, 7 27AL AS Crp PfERC PY SACRE UF +o
Corti" SYyfege WL Metts 0 fA lik...

 

 

 

 

 

 

 

 

 

G i UULfict SUE Cerspfrfiera §TF liver pve pt, AE AD
: Essertifial. D6 Keg Sle THE alll Te pow StH, pf oAS pleldl 27
| 4 / 1 DESH ALD WER” Yo tte 1 by tA CE SEAJPE- DGD. ef SC. SCMY © SF VSIFF
\ 9G 7B. SEF GDS (07 LA. TA Fie fe DOES HG AEG ORE FE
YY Lito Jefe CA pve stl TD tft bth ert THE CGH? Anitencyaietiy fs
Ye VCenCEKROEEH Ur fil rf ftw® 1f PAS SOlv REA A fORAVL...-
a Lt :
= TRUS ET fs V0 EGET AA Ct SVC FHAY PS IRF
44 : Tews cee SU 6 MIRE VL vif. teal Cee mes = was ritipeflex-
ZO — SEIZED W1fHeGT Sve pre ce ss fo CYR? CHET CAC PENNE Ee SHR, SL
> C

 

s ~ pf a Z Lo gy .
iy MFO IE rt ypoe a WMEGAL SEZ ER Sf LOM PIETER. LEGIHL
Z cenfrotipah fecunirt] * Reangprg De fvtyeetlird Freenyser! of rluges

 

44 AAA OSS ESPIVE AST SYP CE Of COCPSL Rid itpy tec! Ait telty

 

 

Nheslige sroice eee 2 L2V Goole... GREVAVICES AL JAD Aleve
ZE Ce WAL fEEENT SUIS CEE ATO LA LIE © LE EYPOVIEE,,. |
‘ 7 3/

 

 

 
Kesar OT

2:21-CV-

Case

f aed fet
L Jes.
Lt Tif

| PER for

Sd .

af

 

ms
e

*
A Series i ee anima at see

SHE .
spans a Otani me

ye wt CE OT ALP peP RE f

limes, and names of persons involved). You only have.5 days

ee want TATE ca *

*

Jaiathuadiurthammrsioae

06/03/21 P

Ce frees
OQ COUNTY
SHERIFF'S OFFICE

CORRECTIONAL SERVICES GRIEVANCE FORM
/s Cf Opl? Ov7

z &0°7
*

your
the incident ta

2”

WHITE - cory spatinericares
iene

secon PINK « EME gt

es

ff

ee
se

PREA incidents have no

 

 
Fe

aac,

   

Case 2: 2 SACRAMENTO SOUNTYSHERIFES:BERABEMENTye 12 of 19

. BW ZO? CORRECTIONAL SERVICES

MESSAGE REQUEST

 

 

xt) PATE (FS ~ff

 

Ler ff DT A 4ILE 6 fe PeOut Zen. FEDERAL PUBLIC [_] PROBATION

 

 

 

 

 

 

PUBLIC DEFENDER DEFENDER
U.S. SOCIAL JAILADMIN.
MARSHAL WORKER [J re RECORDS [] CHAPLAIN [-] rece
RECEIVED BY OFFICER:
COMPLIANCE | [_] ADARELATED | [_] RE-ENTRY [_] MAIN JAIL

 

 

   

MESSAGE: _—- , - - ,

cenit Lede LE Yeu, ULE WED bl NA Ul Abi, CK

ZA 4 4G ~ fp SV tcf LE Afi = op
LE A. ptt fy LEY LUC f EE

} Le Couey sil. Y., 4
LE SG ALPE ie Mngt Ege mo

 

 

 

f
FROM NAME: Te? ta Mei SL X-REF NO. eS LOCATION: : TH ZL £of ZLZ.

 

ae Z
REP ss wu pyct ty examMundttren. -

 

 

 

 

Uc fanyf1 PV

 

MJ 7421 FORM 022 =... WHITE COPY FOR REPLY - YELLOW COPY TO RECORDS - PINK COPY KEPT BY INMATE
Rev. 01/18 ay nn —_— ‘ee

 
 

 
 
   

 

 

 

  

 

 

 

 

 

 

 

 

 

 

cvenniere': St we a wo " ~ ~~ a
ame Oe por . a
“Case 2: > SAPRANENT COUNTY SHERIFE'S DEPARTMENT, . 13 of 19 |
]/ ce CORRECTIONAL SERVICES ec
: a MESSAGE REQUEST Dife <én J
| me . ee DATE 7 //_.
fleaze ee sperd i A Inns Lasoo 24-7
TWh COW SujpPk ees* FEDERAL PUBLIC
MINE Keen. Fannin a Be PUBLIC DEFENDER DEFENDER a PROBATION
VO eecun socal | Oy ce watson. — | Henan | E] nooo
, _ RECEIVED BY OFFICER: [_] comPLIANcE ADA RELATED aE RE-ENTRY _| [_] MAIN JAIL
. MESSAGE: 297 9-2-2) 2 PEC ed LOGI NUUL f1Zens JHE SP LV of Uf RITA
CGA SIE AT feRvE MEV HOS Ci Aen ltk centr htstpAalk wrtf-tfentifrer? .
‘ TH Gt 6 NMIUL FO REC SG ¥KL fA SPY E TAK of E11 née CMG CLAS Shih CITER

  
   

td

 
 
    

L, Al WP EXO SUG

 

GET, AM RE Wit ote 7HE Ctr At oF Gt eZ sep gee > fr mei cirtlre
het ft 5 nib of Lint ihe: sf Cebfife fiers GAT =, explain P 4
4

FROM NAME e Heprcf. VLEs: Ske, X-REF NO. “LOCATION: j : t
“Ye PRET. So7seye Oi! a a] LEZ

REPL : \\ mM

Not THE Mc ef He Sirkl Bors, | ues Lifer eel

DEES COP er AE? ChE OLE

 

 

 

 

 

 

 

BY’ DATE: (

 

 

MJ 7421 FORM 022 WHITE COPY FOR REPLY - YELLOW COPY TO RECORDS - PINK COPY KEPT BY INMATE

~-e remanent - - - os renee

 
 

 

  
   

—

CORRECTIONAL SERVICES

MESSA

 

  
 

REQUEST

 

SACRAMENTO COUNTY, SHERIFE FRR ECAR SMEN Tc 14 of 19

sevnf

 

 

DATE Z_ G- 2 J

 

 

   

 

 

 

FEDERAL PUBLIC
~ PUBLIC DEFENDER DEFENDER L PROBATION
US. SOCIAL JAILADMIN.
MARSHAL WORKER ("] 1ce RECORDS [] CHAPLAIN [_] rece
RECEIVED BY OFFICER:
[_] compuiance | ([] apARevaTeD | [_] RE-ENTRY

 

 

 

 

MESSAGE: 77 oa SLVISE Apel Fou JA, IF MEU] Ate (fAeif

  

 

CI MAIN JAIL a

“MJ 7421 FORM 022
‘Rev 0118

 

 

 

 

 

 

 

 

Gh biped Les MELE lh ty, gh GEL SELLE,
<a ages wig Ze page Vv ihsfieg i) ae, LY Aebstbilp 407 Cu Tp Ze 4:
tt patie lah gee unig? Eis Ef Wap ol bus iax \
LS, LUT pete 1p | nit wibew OF ¢ cie€ (929- TAME DF,
FFZOM NAME: (1p Meee , Ae TAF. | XREF NOK ¢ 7325Z LOCATION: jh 267. |
ee There Wan no Downe, on the envelope, |
UU” .

 

“Uy be J te ible" oo. | ,

"| We Clony ZA

WHITE COPY FOR REPLY - YELLOW COPY TO RECORDS - PINK COPY KEPT BY INMATE

 

 

 

 

 

  

al

ecommerce “
 

 

   

ase 2:21-cv-00989-KJM-AC Document1 Filed 06/03/21 Page 15 of 19
SACRAMENTO COUNTY SHERIFF’S OFFICE
CORRECTIONAL SERVICES GRIEVANCE REPLY FORM

 

| GRIEVANCE #: 2021-1279

 

PRIMARY INMATE NAME (PRINT LAST, FIRST, MIDDLE) XREF NUMBER LOCATION DATE
Miles, Maurice 5073383 8W202 04/22/2021

 

 

 

 

 

STATEMENT OF PROBLEM: Inmate Miles stated in his grievance his mail from The State Bar of
California was not treated as legal mail and should not have been opened by a deputy. .

INVESTIGATION: _ | reviewed the Correctional Services Inmate Handbook, Operations Order 6/15
Inmate Correspondence, and The State Bar of California’s website.

FINDINGS: The Operations Order as well as the Correctional Services Inmate Handbook stated
the following, Inmates may correspond, [confidentially] with State and Federal courts, (memberslof
he State Barjand other licensed attorneys o al representatives, holders of public office
(including elected local, state and federal officials), the U.S. Department of Homeland Security
(including U.S. Immigration and Customs Enforcement.and its various subdivisions), the U.S.
Department of Justice, embassies and consulates, health care professionals, judges, the
Corrections Standards Authority.

 
 
 
 
 
 
  

The following is from The State Bar of California’s website: The State Bar of California is the
regulatory arm of the California Supreme Court responsible for licensing and disciplining attorneys.

(Based on the aforementioned Operations Order, Inmate Handbook,Jand The State Bar of
California’s website, correspondence directly from The State Bar of California does not constitute
legal mail.

 

It should be noted, any legal mail sent to an inmate at the Sacramento County Main Jail will be

opened in front of the recipient, so the mail can be inspected for contraband, but not read by deputy
opening the mail.

. seve ke Le caf fren fleas Nie Vy (ES IBEKE ¢
Lape pit “f “0 COG sv) f Lo 4 TRE
SL! oa Lo APL ALOHE | tt LI We Lope na

 

  

7, an rs
CE ue pe, »- LK 4 pec] 1OE- ~ Be hep, it oy ar tbe
fe AO eS iba LD ae Do ptbepy FO rae. ef v
a a aan yf congo
fo jpfe é “che or Ln Leree SA JHE eg PCM?
iL; Los Cr, Lots hy LEG GEERT Dafoe ek oom

NSEILE Af fewer & Lyte Y
nye ee wt fre $5 Lon “fF OF AEE be pfry SPEAE: SLE fe & cs

"CK Fe s if CuobeBE *, OW apy CINE Combi st L.

 

     

 

 

 

7400-013A (7421-085 Rev 2/2020)

 

 
 

cone iste - a arin
se ° Ss atm _ Sot
. —~ f PMR tte mp ayers

 

. peice

 

Case 2: 21- -CV-00989-KJM-AC Document1 Filed 06/03/21 Page 16 of 19 |
/ cy ¢ '
CLAIM III pep th yp dh CTH
1. State th a eee other federal civil right that was violated: < 7 A fo S

Rniyy 4 AWIVIER LTTE EK - YieL fh. a

 

   

: | 2. Claim III. Identify the issue involved. Check only one. State additional issues in separate claims.

CL Basic necessities CL Mail [J Access to the court C1 Medical care

w | CJ Disciplinary proceedings L} Property UC Exercise of religion _ Retaliation |
CI Excessive force by an officer O] Threat to safety Wf Other: A¥cKEth ee £4 vA) oe. eresp nici pe

 

PME (REC AE Re] CP
3. Supporting Facts. State as briefly as possible the FACTS supporting Claim III. Describe exactly what each |
!

i

i

i

Defendant did or did not do that violated your rights. State the facts clearly in your own words ‘without citing legal
\ authority or arguments. Tr RE. CEGERLIN(IGEINI2? CAL, 249, PEEL LS F2 §2§.--

LT TEM SERENA. Eugevie Lo Kee lee ©’) > aid sAexwidtee CheaDits Adeelyy
MAKE. Ue conspyetrig be Ltt Date De sfutr ef Uperrebiley SsAeveier tele end

   
 
    

 

 

 

(Ae Mitltet Mid LVGEIME See, , og ,
‘ oF

Witte spate He2fPiTak alec! tLaseatetee 7 Zz pS Fe Dak ik Liley e pte |

“leche ectl pens lar. WHE CAV Siig Nit Zt "lost nk ft net. LITE? FESS art nt & fait pes”

 

(Fé gre casey 20/9... 7 tk gitkeg! Le Lens Zh 6s TAHMER_Tryse Ss ¥ erbiggifier LION bet NE
Vi ee Tepee txltte. ac Latsh pryirerseen ef e 2 sheidl pe by: ved fly “ae nfeteiel thie ze ole A
VIEL x niefreps' ‘ox Ztte ‘Coveechpirtal Lh ice we Af NEw Lets: er Life AZELS OW ‘ euptreel he Aetef,
FEU ttf bt fete. few SEA sete Mite Be we e A ATEHESE LLL T everPet Lilet, Zete
VASA yclge guonfec! rete witliees fi 2tlhins THivia Ss wee Lwridl i Zits te sekgtewict,
é7Ze —Leseahetiht Sita tle tligl Ze perf syie o) EY Ew ‘ee © LON: é fits # b fete sses' “aL Ade Son ee feler?
Ze sap te AG 5* Sf TPE kh reere ee Sere. Zt s "d0 Seb VEPEIE TS phe vt Z2Ee LECCE NAL Sencecifect 7

v

SOME "NIE CHOLES re ye PHE Cem, Kip fig? een yrZesL Je sJAe: oy Fert f . ACH Zo ptetel |

 

Ze Shy qevig fz etd Pb? Ws SK CM LAT RST. whe SOHENTE ES THESE The pIp Of SpA AAD S$

 

 

 

CHa fler: gel LAER EXERC S616 Zt 5 fps creeT i ty poisytif Po THe COD Jientl pePieires ye yt: {

7 SIA Fa TE AP fa erey. S, CAP VAT] ‘

DT BPREBTE IA YO En pelle Ga fEf, ETT OA EEL f
4, Injury. JS how you injured by the actions Gr inactions of the Defendant(s). /

Le [Ves ‘erad Ake tel vif binifed Gelb seiceLe ge tf AL SSRES ES’, Dé, JME EE 07", i
heaton. w LIPDMCEE ft Site LIM Of A CWS, Lil, AK tf cee! atid i
ew Sua f= veadirieb yf, leitsl7. be LEA LL. .

 

 

2.

. 5. Administrative Remedies.
a. Arethere any administrative remedies (grievance procedures or administrative appeals) avaiJable at your

{

institution? Yes CINo :
b. Did you submit a request for administrative relief on Claim II? aye CJ No
i c. Did you appeal your request for relief on Claim III to the highest level? Yes LI No

d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you |
did not. AKC Sé6 Pe KEE GER pS L1Ger) 122 CAL 397, BEDALE AS zs] |
‘

L7T fale 74 ih Lf OE ME ob Ue? th semeve “Mieke aT sete Ztle tee Seefveer ChrT.
VEN JE CO OA RI AVM THESE wpfon? THEGY PE =
MEF OV IT Fone

If you assert more than three Claims, answer the questions li

apne
on

 
 
 

or
pao
ae"

Case cles) 1. Filed 06/03/21 Page 170f19 .
Jonlioue BY

ORE pn canara vet

 

rif Eble (LEZ EL: Te tide re tas eer LAs srgricc? J |
Fe KE pPFESEM/] nae MC EWIEE = YANIE HMexauvite’é CMe, Tictep Asferelsrz .

 

 

 

(ate Zé ASEIQUEA STVICE EEN EET ee 2 PPR fue

 

 

 

a7 TRIES. Fay A 7? Lyer 7° AAW WE DAH EE ed ((TRELET (OF to = e
ve hole “4 ‘Discovery nMofjow 72 eenyoke. THe Dt JO Tevet gVEF2. pve. AI

 

 

 

 

 

 

 

 

EK GSCE HEL O12 SHE HAS p11 THEME POUSSES St607, ©. 7HE LT Ae
tr (scjesEe SICH BWI GeHEF VAL AR LE SORE TEEPE
| exe, Af te NAKES 4 A Ee Let Pisce ei Wika
ee wt . Eve, nage re Br "470 D/SCOVES
Lien) A AF “Tae Gee [Rea . An ZL LIVE Vee
lon VI SEc GEO; (ei eefEN Mex Cpe othe, sais Asfewli

 

 

oe LUTE ELE “t DSSS SULLA THE JLnilt He

 

aE

\AAs ASST: FEA ZB 7 Ze 410 ACL. Z PLIVE EVE ia
\ a7 “dhe THE t417 Zoey: VE athons (eens Tht pepe Ete

 

EEC MEL * (LEEKS = Fp 202 /\4- 26-7027) 2s 0 o~ 20 2/

™
™,

 

 

OU LYLE ONT STILE RISO? ws TIER. 7 veer AL (O87
Line fe fs. 7- Aid Datel. Clear iW. Va we (Ss JAE

eRe

 

EAS) fat LL ce7 (LE [ELE TE LE “ (ZAEE« «

N\
“\)

 

 

AT 7 OREEF SHLE: FIVER CPLOEL pip SISTER, 727 De ref TRE
LYS (ey La LiKE fare some told ReAasor?... Bay thaye

AY

 

BEY Te KAA¥“YLA AA HELA esfré GE fe Vet PPS SEP ff <—

+

 

 

SEEEE OOO ZF, ZO(6 = — OLE” _ LY TSEF “TEED .
(AB VECEIGLO).,.

 

 

, 5 FFE FLEVY PL site © A AV ESEPE] = SfOEY AS A DP RES
/ 7 2 ontexnsiile Aad Legh! Restlt: Lone HY ET ERE Ae/

 

/ gy Za Mts WMT ECL 1 CBAC ft ft, CE bef EVA *

 

 

] 7 Lor a> wali? PLTAPLE HAE of Pere” ey Ces
/ G te Siffere Afi... Aid 1K Cable pitts, Ceft pe

 

[POL ALPS FEM EL GCE, OCR (LEAVES rs

 

Z / [ev Tea 72 COVERAL_ Gr SPOEFET AZ, Dwr uv4 és AE T+ 7

 

Arie) Té BE De Eaee Lf TRAIL, BD? ff PLAS +10

Z Z fate Age: Go" “fe con lee Were? AY LADD 7 © REALEES

 

JHE wW/leeer DETR De PTEPLETEF Y KAZ srarigfee PLAS (REEF am
Cenfirve £76 {EE (00CALYUCIOLE gpm! Bho THE c 607, wef a

 

Gy ys Cepenatn7 = Gere Ven E+47~ Gos © ved ass

 

THES RT XIE BL RAY LD PALF DO EF
Z> Lite Joke

 

 

"Ll HE/ SS a HF “Sire CER SK Toe WWE) CBSERVE TAELTAES
LO [ooy- torts JHE poteeseewfi ot! Bf Fle Vein nd, THOSE wlifth?

 

  

THE "Tea Gl Ss" ASSIG*) FO (EHESE VOPIG EVI AG EMMY F..
Z7/ | TLS very rE bevel ptf Sod J pritfiess® TAAT eprces ei nike

 

VEE [CNM Crd A p= LY THE” REEL AL AS AAS Et Aeict FIST CTech
y es Ft Ac Buf 7S He Awe, wi Sone etd REASOU + + » Leu ore

 

 

 

LO OE ADO

 
Case 2:21-cv-00989-KJM-AC Document 1 Filed 06/03/21 Page.18 of 19

 

De ss Abul ft Leite itil bre ZEA SbL1

 

: (8 LE? Lape 7 SOAS LOTT ee YL, Cf vt

 

 

[eR GT * “er [ORE ERE Lee CRUSE oe

 

 

[Ke Ke. dh SOF LET, f, LOE 3% 7, TE GLEE

 

| ft7, Ve, 3 AEE on” SORE TSE, TEAS as eT sa

a eas

 

Li =
Pe EF REE AP TE CLAMPS Gf CYB FO

 

LZ
[tle é47 OL. Fey 7? Vl WT, SI! VLGES, Day. Werte ter, Vee

 

 

TOR TOA GH LEG AL LRLEED AUPEVEVICTOVIE GY 7 ATH

 

LE CPL VELA LF JHE "Le AGELICLES” FOS I

 

TFS a a i ZA VFL, fl SoTY 1 AP FS Sher Za

 

VIZST SAF e Wien U f2J RE_EGPRI AP

 

\ (ZE9-ZIZ, ZT, Et: aA ‘FOS ZS CF ZS]...

 

C i C/e 25 Jie OOF, 7 SESS TEI CEA: - --

 

 

 

/5 “
Se
[7 Wik Moercan VN, Lye (adit

 

Pre TT

 

 

 

 

 

MELD S x VSO i APTPLS rin OER =
ARE (3 7/ (4)

 

 

OVER? ov FENG

Commis Tee on 2 wore? SLOWED ES vankine, (WCC ESSES - 1 =

 

 

ADTRIS ICT ————— a

 

 

  

 

 

 

Ailinved TRAKE eyed’ S. Zug? oe
— ; ae

  
 

 

 

 

 

 

 

 

 

 
—_ ee

i? oe “
- - CS J - . - ee (ng, pe
anne ee é

Case 2:21-cv-00989-KJM-AC Document 1 Filed 06/03/21 Page 19 of 19

 

 

E. REQUEST FOR RELIEF '

State the relief you are seeking:

   
   
 
 

“) pecCLAih hk pi Abeerend THAT oelervictied § yelilect put bei esfabhlr f ELTEPCA py sfaele
COMIST TS COAL EIGHT © (Z)¢ 255 PP RCTECTINE (EER, SAP EGAN EY CUT ff LEGIL Ae ffASC+IGE.
Lt? bth wrGl. bse + GPIED, COLVIN AI FAL.
Pita cay © AP POUTT REL, SSCL CCVIISEL ee

| Bawvage

  

  
   
  

    

D oy - 4 “
UF ri, t#2 Ce Sf CF SUA arid

( GT fees SUT Arrib of JE NU 00H
772 ree. fT" . 2D PO GAOT

‘ CVE, beak stp vvief ie, ALOR pc FO fh ge. re,

 

  

BMAAMRM 4 4 oF - : EF
THC fe SK EPS 1002.09 7? GREY 66K PLUK f WF? KNEE NMIAGS; BRE TE JA, LAI) ths PHEBE EG OAL. 4eZroe7$
G2) 7 giting Aug GHfe Retheyf. THE cour DEEM*? PAPER. - (2) 70 Ce Releastd fae? cv Sed sf

I declare under penalty of perjury that the foregoing is true and correct.

Executed on ——> 350 Zo LL Mh l Le, ki pRfigt~—

DATE SIGNATURE OF PLAINTIFF

 

(Name and title of paralegal, legal assistant, or
other person who helped prepare this complaint)

 

(Signature of attorney, if any)

 

 

 

 

 

\ (Attomey’s address & telephone number)

ADDITIONAL PAGES

All questions must be answered concisely in the proper space on the form. If you need more space you may attach
more pages, but you are strongly encouraged to limit your complaint to twenty-five pages. If you attach
, additional pages, be sure to identify which section of the complaint is being continued and number all pages.
Remember, there is no need to attach exhibits to your complaint. . ’

 

 
